DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/756,445 for a SEAT SLIDE MECHANISM, filed on 4/15/2020.  Claims 1-3 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagan (U.S. Pub. 2016/0101712).


[AltContent: textbox (slider)][AltContent: arrow]

[AltContent: textbox (slide-allowing member)][AltContent: arrow]
    PNG
    media_image1.png
    261
    310
    media_image1.png
    Greyscale






[AltContent: arrow]
[AltContent: textbox (lower rail)]



Regarding claim 2, Hagan teaches the mechanism of claim 1, wherein the slide-allowing member is structured by a tubular hollow member or a solid member having a pillar shape and is arranged .
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (U.S. Pat. 8,844,891).
Regarding claim 1, Yamada teaches a seat slide mechanism to be provided in a vehicle, comprising: a lower rail fixed to a floor pan constituting a part of a vehicle body of the vehicle and extending in front-rear directions of the vehicle; a slider slidable in the lower rail and allowing a seat to be mounted thereabove; and a slide-allowing member arranged between the lower rail and the slider and enabling sliding of the slider along the lower rail, the slide-allowing member having a spring constant set to be smaller than a spring constant of the lower rail or a spring constant of the slider (because it is comprised of a resin, claim 1).

[AltContent: textbox (slider)]
[AltContent: arrow]
    PNG
    media_image2.png
    261
    424
    media_image2.png
    Greyscale





[AltContent: arrow]
[AltContent: textbox (slide-allowing member)][AltContent: arrow]

[AltContent: textbox (lower rail)]



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrido (U.S. Pat. 6,036,253).
Regarding claim 1, Garrido teaches a seat slide mechanism to be provided in a vehicle, comprising: a lower rail fixed to a floor pan constituting a part of a vehicle body of the vehicle and extending in front-rear directions of the vehicle; a slider slidable in the lower rail and allowing a seat to be mounted thereabove; and a slide-allowing member arranged between the lower rail and the slider and enabling sliding of the slider along the lower rail, the slide-allowing member having a spring constant set to be smaller than a spring constant of the lower rail or a spring constant of the slider (because it is comprised of a resin, claim 1).
[AltContent: textbox (slider)][AltContent: arrow]

    PNG
    media_image3.png
    306
    467
    media_image3.png
    Greyscale


[AltContent: textbox (slide-allowing member)]
[AltContent: arrow]



[AltContent: arrow]

[AltContent: textbox (lower rail)]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagan (U.S. Pub. 2016/0101712).
Regarding claim 3, Hagan teaches the mechanism of claim 1, but does not teach the slide-allowing member is structured by a cylindrical member, and the cylindrical member is a hollow cylindrical member whose inside is hollowed out (Fig. 3B), or a solid cylindrical member having an outer shell and an interior member whose spring constant is set to be smaller than a spring constant of the outer shell (Figs. 7A, 7B), but does not teach the slide-allowing member is structured by a spheric member.  Hagan, however, teaches slide-allowing members in various shapes ([0060-61]; claim 3) that would still perform the same function, as a matter of design choice.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the slide-allowing member is structured by a spheric member, and the spheric member is a hollow spheric member whose inside is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 8251336, 8899542, 8398045 (upper and lower rails and slide-allowing member).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 12, 2022